Citation Nr: 1624918	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-20 463	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service- connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1988 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied his claim for service connection for obstructive sleep apnea.  In November 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2012. 

Jurisdiction over these matters was transferred to the RO in Detroit, Michigan after the issuance of the March 2009 rating decision.

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In August 2015, the Board, dismissed a withdrawn claim for service connection for which an appeal had been perfected, and remanded the claim for service connection for sleep apnea  to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.


For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining claim on appeal.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the prior remand, the AOJ arranged for an addendum opinion to obtain medical findings and opinions to address the etiology of the Veteran's obstructive sleep apnea.  In the September 2015 report, the VA physician opined that it is less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by service.  As rationale, the VA physician explained that the service treatment records are silent for symptoms or diagnosis of obstructive sleep apnea and within one year of separation from service, there was no evidence indicating continuity and chronicity of obstructive sleep apnea.  However, the VA physician did not address the November 2011 medical opinion from Dr. E.M., a VA psychiatrist, which indicates that the Veteran suffered from sleep apnea that "first became apparent" while he was in service, as requested by the Board.  See Stegall, supra.  

Furthermore, the VA physician relied on the lack of medical evidence for continuity and chronicity of sleep apnea, and thus, failed to address the Veteran's contention of continuity of symptoms after service, also requested by the Board.  Id.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  Notably, the Veteran's November 1991 service treatment record reflects that the Veteran complained of night-waking.  

Regarding service connection on a secondary basis, the VA physician concluded that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service connected PTSD.  The VA physician explained that the important risk factors for obstructive sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  She further explained that additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history and that rates of obstructive sleep apnea are also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  Thus, the VA physician  concluded that review of available medical literature  reveals that obstructive sleep apnea is not caused by PTSD.  While noting impressions from literature considered, the VA examiner did not provide a fact-specific rationale as to why this Veteran's PTSD did not cause his  obstructive sleep apnea, nor did the examiner explicitly opine as to whether the Veteran's service-connected PTSD aggravated his obstructive sleep apnea, as the Board requested.  

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that in a May 2016 Informal Hearing Presentation, the  Veteran's representative provided a link to a medical article in, which discusses a theory that sleep apnea may be related to PTSD.  This constitutes additional evidence that has not been reviewed and considered by a medical professional in connection with this claim.

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinion-based on full consideration of the Veteran's documented history and assertions, and applicable medical literature (to include the medical article identified by the Veteran's representative), and supported by complete, clearly-stated rationale (to include identification of the facts and medical authority supporting the conclusions reached).  Id.  See also 38 U.S.C.A. § 5103A(d) (West 2014);38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange to obtain an addendum opinion from the individual who provided the September 2015 addendum opinion, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion in connection with the remaining claim on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Centers (VAMCs) in Ann Harbor and Detroit, Michigan,  and that records from these facilities dated through October 2015 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since October 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

1.  Obtain from the Ann Harbor and Detroit VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who provided the September 2015 opinion.

If that individual is no longer employed by VA or is otherwise unavailable, , document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, a psychiatrist.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results provided to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to current obstructive sleep apnea, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically-related to in-service injury or disease-to specifically include the in-service sleep difficulties noted in the November 1991 service treatment records and the in-service feelings of sleep difficulties and feelings of fatigue, as alleged); or, if not

(b) was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b)..

In addressing the above, the physician must consider and discuss all relevant in service medical evidence (to include service sleep difficulties noted in the November 1991 STR)-and post-service medical evidence (to include the November 2011 letter and opinion from Dr. E. M., the medical article provided as a link in the  May 2016 IHP submitted by the Veteran's representative).  The examiner must also consider and discuss all lay assertions-to include competent assertions as to nature, onset and continuity of symptoms, including in-service sleep difficulties and fatigue.

All examination findings/testing results (if any) , along with complete, clearly-stated rationale for the conclusions reached (to include identification of  the facts and medical authority supporting such conclusions) must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal. in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

